Citation Nr: 0709941	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-27 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether a timely substantive appeal was received as to the 
September 1, 2000 decision which denied basic eligibility to 
receive educational assistance benefits under Chapter 30 or 
Chapter 34, Title 38, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had a period of active duty for training from 
March 1975 to November 1975 and served on active duty from 
February 1979 to July 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Since the veteran's October 2001 submission is not accepted 
as a timely substantive appeal, the Board finds that it 
raises a new claim for VA education benefits.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran did not file a timely substantive appeal to the 
September 1, 2000 decision which denied basic eligibility to 
receive educational assistance benefits under Chapter 30 or 
Chapter 34, Title 38, United States Code.


CONCLUSION OF LAW

The veteran's October 30, 2001 substantive appeal to the 
September 1, 2000 decision which denied basic eligibility to 
receive educational assistance benefits under Chapter 30 or 
Chapter 34, Title 38, United States Code, was not timely 
filed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.101(c), 20.200, 20.202, (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
that turned on statutory interpretation.  Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  In another class of cases, 
remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  When it is clear that 
there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  The issue addressed below involves whether the 
veteran filed a timely substantive appeal.  Thus, VCAA is not 
applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
such, no further action is required pursuant to the VCAA.

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well 
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1983 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.101(c), 20.203.

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  The NOD and substantive appeal must be filed with 
the agency of original jurisdiction which issued the notice 
of the determination being appealed.  38 C.F.R. § 20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.  Although the Board will 
construe all arguments advanced by a claimant in a liberal 
manner, the Board may dismiss any appeal which is not in 
conformity with VA law and regulations.  38 U.S.C.A. 
§§ 7105(d)(5), 7108; 38 C.F.R. § 20.202.

The RO has adjudicated the issue of whether a timely 
substantive appeal was received as to the September 1, 2000 
decision which denied basic eligibility to receive 
educational assistance benefits under Chapter 30 or Chapter 
34, Title 38, United States Code, and determined that the 
substantive appeal was not timely.  The Board agrees.  

In a September 1, 2001 decision, the RO denied basic 
eligibility to receive educational assistance benefits under 
Chapter 30 or Chapter 34, Title 38, United States Code.  
Thereafter, a timely NOD was received.  The veteran was sent 
a letter in which he was told that he had until August 27, 
2001 to perfect his appeal.  The veteran actually had until 
September 1, 2001.  In July 2001, he was issued an SOC on 
July 16, 2001.  The SOC informed the veteran that he had 60 
days to complete his appeal.  Therefore, although the veteran 
was initially told that he had until August 27, 2001 instead 
of September 1, 2001 to complete his appeal, the SOC properly 
informed him that he had until the later date, 60 days from 
the SOC (September 16, 2001).  

On October 30, 2001, the veteran's VA Form 9, substantive 
appeal, was received.  The veteran had dated this document 
August 21, 2001.  Unfortunately, it was not received at the 
RO until October 30, 2001, as shown on VA's date-stamp.  

October 30, 2001 is not within one year from the date of the 
decision nor 60 days of the SOC.  

The veteran maintains that his VA Form 9 was forwarded to the 
RO by his representative as of August 23, 2001.  This is not 
shown in the documentary record.  The VA Form 9 was not 
timely received.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

The veteran has not indicated that his failure to timely file 
a substantive appeal was due to good cause.  Thus, in sum, a 
timely substantive appeal was not received as to the 
September 1, 2000 decision which denied basic eligibility to 
receive educational assistance benefits under Chapter 30 or 
Chapter 34, Title 38, United States Code.


ORDER

A timely substantive appeal was not received as to the 
September 1, 2000 decision which denied basic eligibility to 
receive educational assistance benefits under Chapter 30 or 
Chapter 34, Title 38, United States Code.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


